The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 383 (AC 12359), is granted, limited to the following issues:
*916Decided February 22, 1995
The Supreme Court docket number is SC 15206.
R. Jeffrey Lyman, Patricia E. McCooey and Linda L. Morkan, in support of the petition.
Pamela S. Meotti, deputy assistant state’s attorney, in opposition.
“1. Whether the Appellate Court was correct in concluding that the defendant’s federal constitutional rights of confrontation were not violated when the trial court admitted into evidence constancy of accusation testimony.
“2. Whether the Appellate Court was correct in concluding that the defendant’s exception to the trial court’s failure to instruct the jury on the credibility of a child witness was inadequate to preserve the issue for appeal.”